Brady, J.
Tbe justice announced, on tbe conclusion of tbe trial before bim, a judgment for tbe plaintiff for tbe sum of ffS^.90, tbe parties being present; but be inadvertently entered judgment on tbe process for $13.90. Tbe defendant was notified of this error, and to attend before tbe justice to have it corrected. He did attend, but refused to consent to tbe altertion, and tbe justice declined to make it upon tbe ground that be bad.no authority to do it.
We have held that we have no power to give tbe judgment tbe justice should bave rendered. We can only reverse tbe judgment, and allow a new action to be brought.
Judgment reversed.